PER CURIAM.
This is an appeal from an order denying motions attacking the jurisdiction of the court over nonresident defendants and denying motions to amend or withdraw answers filed on behalf of said nonresident defendants.
Appellants have filed three points on appeal all of which have been carefully considered and found to be without merit. While we do not approve the procedure giving rise to the problem raised in point III neither do we find any prejudice accru*768ing to appellants by the de novo hearing held by the successor trial judge. Finally, we believe the record supports the finding of waiver.
Accordingly, the order appealed from is affirmed.
LETTS, C.J., and DOWNEY and DELL, JJ., concur.